Acting Chief Justice PLEICONES.
I respectfully dissent as I find the circuit court has subject matter jurisdiction over this declaratory judgment action. Moreover, I would reach the merits and affirm.
In South Carolina, “subject matter jurisdiction is the power to hear and determine cases of the general class to which the proceedings in question belong.” Storm M.H. ex rel. McSwain v. Charleston Cty. Bd. of Trustees, 400 S.C. 478, 735 S.E.2d 492 (2012) citing Ward v. State, 343 S.C. 14, 538 S.E.2d 245 (2000). As set forth below, I find the circuit court has subject matter jurisdiction over this declaratory judgment suit.
Under South Carolina’s declaratory judgment act:
Any person interested under a deed, will, written contract or other writings constituting a contract or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.
S.C.Code Ann. § 15-53-30 (2005).
Further, § 15-53-20 (2005) of the act provides:
Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. Such declarations shall have the force and effect of a final judgment or decree.
The circuit court has subject matter jurisdiction to hear this declaratory judgment action and to construe the statute. While it is true that the enforcement mechanism is in the Administrative Law Judge Division and therefore the circuit could have exercised its discretion and declined to hear this matter,3 the existence of this remedy does not deprive the *84circuit court of jurisdiction nor does it negate the existence of a justiciable controversy. I therefore dissent from the majority’s sua sponte conclusion that the circuit court lacked subject matter jurisdiction over this declaratory judgment action. Further, I would affirm the circuit court’s construction of S.C.Code Ann. § 6-4-10(4) (2004).
HEARN, J., concurs.

. See e.g. Bank of Augusta v. Satcher Motor Co., 249 S.C. 53, 152 S.E.2d 676 (1967).